Title: From Thomas Jefferson to Thomas Appleton, 29 July 1788
From: Jefferson, Thomas
To: Appleton, Thomas


          
            
              Sir
            
            Paris July 29. 1788.
          
          The first article of the Arret of Dec. 29. permits expressly the importation of Spermaceti on paying the duty of 7₶-10 the Quintal and 10. sols the livre, and the general laws of the kingdom allow the importation of cotton spun for cambric at 20₶ the Quintal. I should think it adviseable to tender these duties: if they demand any others, they should produce the law authorizing it. I suppose there must be some speedy and summary way of deciding on contested demands of duty. It would be desireable to know what would be the course of a legal contestation of these duties and what the cost, as these might decide whether the trouble and risk would be too great for the object. If you will be so good as to make this enquiry and communicate the result to me I will consult on it with a friend here and write you on the subject. I am, Sir, with great esteem Your most obedt. & most humble servt.,
          
            
              Th: Jefferson
            
          
        